Citation Nr: 1116546	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-42 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970 and served in Vietnam for 11 months and 28 days within that period of time.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) disability does not preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The requirements for a total rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disability fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the veteran's disabilities may be considered under subjective criteria.  If the veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).



History and Analysis

In the present case, service connection is in effect for the Veteran for PTSD, rated at 70 percent disabling, thus, the Veteran is eligible for a TDIU pursuant to 38 C.F.R. § 4.16(a) (2010).  The Board must now evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and/or advancing age, which would justify a TDIU, due solely to the Veteran's service-connected PTSD disability.  See 38 C.F.R. § 4.16(b).

During the pendency of his PTSD claim, the Veteran participated in a VA examination in April 2008.  During the examination, the Veteran stated he was employed at a life insurance company from 1970 to 1987.  The Veteran also reported he would always bring a knife to work for protection.  The Veteran stated he performed his job satisfactorily; however, he also mentioned that he was left alone by his co-workers as he was known to be aggressive with people.  The Veteran stated he lost his job as a result of downsizing, but believed his angry and rebellious attitude contributed to his dismissal.  Following his departure from the insurance company in 1987, the Veteran then started his own business painting and hanging wallpaper.  The Veteran liked this job because he was able to work alone, however, he did not maintain sustained income, making well under $30,000 per year.  The Veteran still works in this position.  The Veteran also mentioned that he was a good student in school and completed one year of college.

After examining the Veteran, the VA examiner noted that the Veteran has poor sleep, is easily frustrated, relives many aspects of the Vietnam War, mistrusts people, responds poorly to provocation and becomes verbally hostile and even physically aggressive on occasion.  The VA examiner concluded that the Veteran suffers from a "bunker mentality," which has pervaded and interfered with the Veteran's social functioning.  The VA examiner noted that his interview with the Veteran had to be interrupted several times due to the intensity of affect being elicited by the Veteran.  The Veteran made it known to the VA examiner that he was divorced twice and is emotionally unavailable to his present wife.  The Veteran also indicated that he is estranged from his daughter from his first marriage, has no close friends and greatly isolates himself.  The Veteran was diagnosed by the VA examiner with severe PTSD and assigned a Global Assessment Functioning (GAF) score of 46.  In terms of employability, the VA examiner noted the Veteran is currently employed in an isolative job of hanging wallpaper and painting and the Veteran was deemed capable of handling his own financial matters.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-70 is indicated where there are, "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 is indicated where there are, "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 is indicated where there are, "[s]erious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job)."  Id.

On the Veteran's October 2008 VA Form 21-8940, the Veteran reported he last worked full-time in 1987 and that he had graduated from high school.  The Veteran also indicated that his PTSD first affected his full-time employment in 1990 and that he became too disabled to work in 1990 and again in 2007.  The Veteran reported he was self-employed as a house painter from 2000 to 2007 and worked 16 to 24 hours per week and his highest gross earnings per month during this period was $1,400.  The Veteran marked the box indicating he left his house painter job because of his PTSD disability and that he had not tried to obtain employment since he became too disabled to work.  The Veteran remarked that he attempted to work on his own painting people's houses, but some people said he had a bad attitude, was too aggressive and thus refused to give him any further work.  The Veteran further stated that when customers criticized his work he would get very defensive to the point where he would engage in shouting matches with the customers and then be asked to leave the house.

The Veteran participated in another VA psychological examination in November 2008 for the purpose of evaluating his employability.  The Veteran's entire claims file was reviewed by the VA examiner.  The Veteran reported he continues to experience frequent nightmares and sleep disturbance; intrusive thoughts and memories; flashbacks; survival guilt; hypervigilence; avoidance of crowds and social gatherings; isolation; and difficulty interacting with people.  The Veteran also reported suffering from anxiety and has occasional angry outbursts and panic attacks.  The Veteran reported no recent suicidal or homicidal behavior or problems with the law.

The Veteran reported that he is still a self-employed painter and is performing his job satisfactorily and taking much pride in his work.  The Veteran stated that his business referrals come from previous customers, relatives and friends, but remarked that work has been slow due to the down economy.  The Veteran also admitted he has encountered some conflicts with customers who are meticulous or otherwise critical of his work and admits to engaging in occasional verbal outbursts with them.  The Veteran also added that he recently fell and tore his meniscus and may need surgery, which will also prevent him from working.

The Veteran also reported that many of his previous social problems have continued since his April 2008 VA examination, namely, that he is still emotionally distant from his wife and that he isolates himself.  The Veteran mentioned that he attends Vietnam Veterans of America meetings and has been working with his therapist on being more social with people.

The VA examiner noted the Veteran was casually dressed and well-groomed at the examination.  The VA examiner further noted that the Veteran's attitude was cooperative with some guardedness, but also noted that the Veteran's mood was anxious and tense and his affect constricted.  The Veteran's speech was of normal rate, pressure and volume and there were no hallucinations, delusions or psychotic symptoms present.  The Veteran's thought processes were noted by the VA examiner to be organized, rational and relevant.  The VA examiner also noted that the Veteran's memory was mildly impaired as was his concentration, but that his insight was good.  The Veteran's judgment was noted to be compromised by stress and his frustration tolerance was limited.

Based on the foregoing history and examination, the VA examiner diagnosed the Veteran with severe PTSD and assigned him a GAF score of 46 because the Veteran still experiences numerous PTSD symptoms including verbal outbursts, isolation, irritability and difficulty communicating with others.  The VA examiner also pointed to the fact that the Veteran has been involved in some altercations with customers and in general his stress is intolerant.  Despite these problems, the VA examiner noted that the Veteran has been able to maintain his job, although the Veteran is finding it more difficult to find work in the present economy.  The VA examiner also noted that the Veteran's torn meniscus, which is independent of his service connected PTSD disability, is now preventing him from working, but once this condition is remediated, the Veteran will be able to return to full employment.  Thus, while his overall efficiency at work is not ideal, the VA examiner concluded that it has not gotten to the point that the Veteran is deemed unemployable.  The VA examiner further concluded the Veteran is also capable of handling his own financial affairs.  

In December 2008, the Veteran's wife, G.G., submitted a statement in support of the Veteran's claim.  G.G. stated that the Veteran lost his office job at the life insurance company due to being considered a poor "team player."  G.G. also stated that the Veteran attempted to find other work in the same field but was unsuccessful.  She indicated that the Veteran became very depressed and felt worthless through most of the 1990s and the Veteran was unable to find or hold onto any employment; this statement was confirmed by the Veteran's 2007 Social Security Earnings Statement, which revealed that the Veteran's taxed Social Security earnings from 1990 to 2000 were zero dollars.  G.G. stated that the Veteran has worked sporadically by himself as a house painter for the past seven to eight years and his contribution to the family's finances has been minimal.  She also reported that the Veteran always tells her he gets into arguments with his customers.  G.G. is very fearful that, given the Veteran's violent temper and disposition, he is going to eventually "explode" and hurt someone.  G.G. indicated that she has been a victim of the Veteran's tirades and in one instance, he physically harmed her.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

After carefully reviewing the evidence of record, the Board concludes that the Veteran's service-connected PTSD disability, when considered in association with his educational attainment and occupational background, do not render him unable to secure or follow a substantially gainful occupation.  

The Board notes there is no indication in the record that the Veteran is unable to sustain gainful employment due solely to his service-connected PTSD disability.  In his April 2008 VA examination, the Veteran stated he liked his painting and wallpapering job because he was able to work alone.  Based in part on this statement by the Veteran, the April 2008 VA examiner deemed the Veteran employable and capable of handling his own financial matters.  In the November 2008 VA examination, the Veteran stated he was performing his painting and wallpapering job satisfactorily and taking much pride in his work.  Furthermore, the November 2008 VA examiner noted that the Veteran's torn meniscus, which is independent of the Veteran's service-connected PTSD, is now preventing him from working, but once this condition is remediated, the Veteran will be able to return to full employment.  Based on the foregoing, and after reviewing the Veteran's entire claims file, the November 2008 VA examiner concluded that while the Veteran's overall efficiency at work is not ideal, it has not gotten to the point that the Veteran's PTSD disability has rendered the Veteran totally unemployable.


The Board is not refuting the fact that the Veteran's verbal outbursts with customers are due to his service-connected PTSD disability as reflected in his wife's December 2008 Statement as well as by his own contentions in the October 2008 VA Form 21-8940 and November 2008 VA examination.  The Board also acknowledges the Veteran's contention that he has never been able to gain sustainable income hanging wallpaper and painting and that the slow economy is causing him to work even less.  However, the Veteran's occupational history shows that he is capable of performing at minimum sedentary work comparable to his office job training in the insurance industry as well as physical work comparable to painting and wallpapering, despite his being downsized and the limited job opportunities in those same fields.  In other words, the Veteran's ability to carry out the duties and responsibilities associated with these occupations fail to demonstrate that the Veteran is unemployable due to the service-connected PTSD.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consequently, the Board finds the record does not demonstrate that the Veteran's service-connected PTSD alone is of such severity as to solely preclude his participation in all forms of substantially gainful employment consistent with his education and occupational background.  Accordingly, TDIU is not warranted under 38 C.F.R. § 4.16.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for total disability based upon individual unemployability by a letter in November 2008, before the adverse rating decision that is the subject of this appeal.  This November 2008 letter provided the Veteran with the specific notice required by Dingess, supra.  The Board concludes that VA has met its duty to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records and VA medical records.  The Veteran was afforded a VA medical examination in connection with the claim.  Private medical records are of record.  Statements of the Veteran, his wife and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A total disability rating based upon individual unemployability due to service-connected disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


